UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55137 SOLO INTERNATIONAL, INC. (Name of small business issuer in its charter) Nevada 68-0680819 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 871 Coronado Center Drive, Suite 200, Henderson, NV 89052 (Address of principal executive offices)(Zip Code) (888) 612-9246 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of February 20, 2015, there were 547,029,250shares of the registrant’s $0.001 par value common stock issued and outstanding. Table of Contents SOLO INTERNATIONAL, INC. * TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4. CONTROLS AND PROCEDURES 7 PART II.OTHER INFORMATION 8 ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4. MINE SAFETY DISCLOSURES 8 ITEM 5. OTHER INFORMATION 8 ITEM 6. EXHIBITS 9 SIGNATURES 10 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Solo International, Inc.(the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," “SLIO,” “SOLO,” the "Company," refers to Solo International, Inc. Table of Contents 2 PARTI - FINANCIALINFORMATION ITEM 1.FINANCIAL STATEMENTS SOLO INTERNATIONAL, INC. Consolidated Financial Statements (Expressed in US dollars) December 31, 2014 Financial Statement Index Page Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Consolidated Financial Statements (unaudited) F-4 to F-16 Table of Contents 3 SOLO INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS December 31, 2014 (unaudited) September 30, 2014 (audited) ASSETS Current Cash $ $ 20 Prepaid expense Total Current Assets Total Assets $ $ LIABILTIESAND STOCKHOLDERS’ EQUITY (DEFICIENCY) Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable and accrued liabilities, related party Advances from related parties Convertible promissory notes, net (Note 5) Derivate liabilities Total Current Liabilities STOCKHOLDERS’ EQUITY (DEFICIENCY) Common stock: 900,000,000 shares authorized, at $0.001 par value547,029,250 and 497,690,625 shares issued and outstanding as at December 31, 2014 and September 30, 2014, respectively Capital in excess of par value ) ) Accumulated Deficit ) ) Total Stockholders’ Equity (Deficiency) ) ) Total Liabilities and Stockholders’ Equity (Deficiency) $ $ The accompanying notes are an integral part of these consolidated financial statements. Table of Contents F-1 SOLO INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three month periods ended December 31, 2014 and 2013 (unaudited) Three Months Ended December 31, REVENUE $ - $ - EXPENSES Professional fees Management fees Other general and administrative expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSES) Derivate income (expenses) - Interest expenses ) ) NET LOSS ) Basic and diluted loss per share $ )* $ )* Weighted average number of shares outstanding, basic and diluted * Less than $0.01 per share The accompanying notes are an integral part of these consolidated financial statements. Table of Contents F-2 SOLO INTERNATIONAL, INC, CONSOLIDATED STATEMENTS OF CASH FLOWS For the three month periods ended December 31, 2014 and 2013 (unaudited) Three Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ ) Adjustment to reconcile net loss to net cash (used in) operating activities: Change in fair value of derivative liabilities ) - Interest expense-Amortization of discount on convertible promissory notes Changes in operating assets and liabilities: (Increase) decrease in prepaid expense 69 3 Increase (decrease) in accounts payable and accrued liabilities Net cash provided by (used) in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Net cash used in investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible notes payable Net cash provided by financing activities Increase (decrease) in cash during the period 84 Cash, beginning of period 20 - Cash, end of period $ $ Supplemental cash flow information: Cash paid for: Interest $ - $ - Taxes $ - $ - Non-cash transactions: Shares issued for convertible notes $ $ - The accompanying notes are an integral part of these consolidated financial statements. Table of Contents F-3 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 1. ORGANIZATION SOLO INTERNATIONAL, INC. was founded in the State of Nevada on April 30, 2010 as a Poland based corporation intending to provide services in interior architectural design in Poland. During October 2011 as a result of a change in management and control, the Company determined not to pursue its operations in Poland and determined to enter into the mining business in the Province of Quebec and incorporated a wholly-owned Quebec subsidiary, 9252-4768 Quebec Inc. The Company's principal business is the acquisition and exploration of mineral resources. The Company has not presently determined whether its properties contain mineral reserves that are economically recoverable, however additional exploratory efforts are planned to be undertaken. Since Inception (April 30, 2010) through December 31, 2014, the Company has not generated any revenue and has an accumulated deficit of $1,346,151. 2. USE OF ESTIMATES IN THE PREPARATION OF FINANCIAL STATEMENTS The preparation of financial statements in conformity with generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements present the balance sheets and statements of operations, stockholders' equity (deficit) and cash flows of the Company. These financial statements are presented in United States dollars and have been prepared in accordance with accounting principles generally accepted in the United States. Going Concern The consolidated financial statements have been prepared on a going concern basis that assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses since inception resulting in an accumulated deficit of $1,346,151 as of December 31, 2014 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand and loans from directors and/or private placement of common stock. These financials do not include any adjustments relating to the recoverability and reclassification of recorded asset amounts, or amounts and classifications of liabilities that might result from this uncertainty. Cash and Cash equivalents For purposes of Statement of Cash Flows, the Company considers all highly liquid debt instruments purchased with a maturity date of six months or less to be cash equivalents. Foreign Currency Translation The Company's functional currency and its reporting currency is the United States dollar. Table of Contents F-4 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-based Compensation The Company records stock based compensation in accordance with the guidance in ASC Topic 718, which requires the Company to recognize expenses related to the fair value of its employee stock option awards. This eliminates accounting for share-based compensation transactions using the intrinsic value and requires instead that such transactions be accounted for using a fair-value-based method. The Company recognizes the cost of all share-based awards on a graded vesting basis over the vesting period of the award. Income Taxes The Company follows the liability method of accounting for income taxes. Under this method, deferred income tax assets and liabilities are recognized for the estimated tax consequences attributable to differences between the financial statement carrying values and their respective income tax basis (temporary differences). The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Basic and Diluted Loss Per Share Basic loss per share includes no dilution and is computed by dividing loss available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. The Company had the following potential common stock equivalents at December 31, 2014: Warrants Convertible Notes (Note 6(i)) Convertible Notes (Note 6(ii)) Convertible Notes (Note 6 (iii)) Convertible Notes (Note 6(iv)) Total Since the Company reflected a net loss in the period ended December 31, 2014 and 2013, respectively, the effect of considering any common stock equivalents, if outstanding, would have been anti-dilutive. A separate computation of diluted earnings (loss) per share is not presented. Mineral Property Costs Mineral exploration and development costs are accounted for using the successful efforts method of accounting. Property acquisition costs - Mineral property acquisition costs are capitalized as mineral exploration properties. Upon achievement of all conditions necessary for reserves to be classified as proved, the associated acquisition costs are reclassified to prove properties Exploration costs - Geological and geophysical costs and the costs of carrying and retaining undeveloped properties are expensed as incurred. Table of Contents F-5 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Impairment of Mineral Properties Unproved mineral properties are assessed at each reporting period for impairment of value, and a loss is recognized at the time of the impairment by providing an impairment allowance. An asset would be impaired if the undiscounted cash flows were less than its carrying value. Impairments are measured by the amount by which the carrying value exceeds its fair value. Because the Company uses the successful efforts method, the Company assesses its properties individually for impairment, instead of on an aggregate pool of costs. Impairment of unproved properties is based on the facts and circumstances surrounding each lease and is recognized based on management’s evaluation. Management’s evaluation follows a two-step process where (1) recoverability of the carrying value of the asset is reviewed to determine if there is sufficient value recoverable to support the capitalized value at the report date; and, (2) If assets fail the recoverability test, impairment testing is conducted, including the evaluation of various criteria such as: prior history of successful operations; production currently in place and/or future projected cash flows (if any); reserve reports or evaluations from which management can prepare future cash flow analyses; the Company’s ability to monetize the asset(s) under evaluation; and, Management’s intent regarding future development. Beneficial Conversion Feature From time to time, the Company may issue convertible notes that may have conversion prices that create an embedded beneficial conversion feature pursuant to the Emerging Issues Task Force guidance on beneficial conversion features. A beneficial conversion feature exists on the date a convertible note is issued when the fair value of the underlying common stock to which the note is convertible into is in excess of the remaining unallocated proceeds of the note after first considering the allocation of a portion of the note proceeds to the fair value of any attached equity instruments, if any related equity instruments were granted with the debt. In accordance with this guidance, the intrinsic value of the beneficial conversion feature is recorded as a debt discount with a corresponding amount to additional paid in capital. The debt discount is amortized to interest expense over the life of the note using the effective interest method. Fair value of financial instruments The Financial Accounting Standards Board issued ASC (Accounting Standards Codification) 820-10 (SFAS No. 157),“Fair Value Measurements and Disclosures"for financial assets and liabilities. ASC 820-10 provides a framework for measuring fair value and requires expanded disclosures regarding fair value measurements. FASB ASC 820-10 defines fair value as the price that would be received for an asset or the exit price that would be paid to transfer a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date. FASB ASC 820-10 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs, where available. The following summarizes the three levels of inputs required by the standard that the Company uses to measure fair value: ·Level 1: Quoted prices in active markets for identical assets or liabilities. ·Level 2: Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. ·Level 3: Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Table of Contents F-6 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Fair value of financial instruments (continued) The following are the major categories of liabilities measured at fair value on a recurring basis as of December 31, 2014 and September 30, 2014, using quoted prices in active markets for identical liabilities (Level 1); significant other observable inputs (Level 2); and significant unobservable inputs (Level 3): December 31, September 30, Derivative liabilities Level 3 $ $ Derivative Liabilities Fair value accounting requires bifurcation of embedded derivative instruments, such as ratchet provisions or conversion features in convertible debt or equity instruments, and measurement of their fair value. In determining the appropriate fair value, the Company uses the Black-Scholes option-pricing model. In assessing the convertible debt instruments, management determines if the convertible debt host instrument is conventional convertible debt and further if there is a beneficial conversion feature requiring measurement. If the instrument is not considered conventional convertible debt, the Company will continue its evaluation process of these instruments as derivative financial instruments. Once derivative liabilities are determined, they are adjusted to reflect fair value at the end of each reporting period. Any increase or decrease in the fair value is recorded in results of operations as an adjustment to fair value of derivatives. In addition, the fair value of freestanding derivative instruments such as warrants, are also valued using the Black-Scholes option-pricing model. Recent Accounting Pronouncements On June 10, 2014, The Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2014-10,Development Stage Entities (Topic 915):Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, consolidationremoves all incremental financial reporting requirements from GAAP for development stage entities, including the removal of Topic 915 from the FASB Accounting Standards Codification. For the first annual period beginning after December 15, 2014, the presentation and disclosure requirements in Topic 915 will no longer be required for the public business entities. The revised consolidation standards are effective one year later, in annual periods beginning after December 15, 2015. Early adoption is permitted. The Company adopted the amendment during the interim period ended June 30, 2014. There are several new accounting pronouncements issued by the Financial Accounting Standards Board (“FASB”) which are not yet effective. Each of these pronouncements, as applicable, has been or will be adopted by the Company. As of December 31, 2014, none of these pronouncements is expected to have a material effect on the financial position, results of operations or cash flows of the Company. 4. MINERAL PROPERTY Through its wholly-owned Quebec subsidiary, 9252-4768 Quebec Inc., the Company has acquired a 100% right, title and interest in and to certain mineral claims located in Portland Township, Outaouais, Quebec subject to a royalty reserved to the Optionor. During the fiscal year ended September 30, 2014 and 2013, the Company expended $0 and $17,630 on exploration, respectively.The claims remains in good standing until November 28, 2015.The Company has not expended any further amounts on the claims during the most recently completed three months ended December 31, 2014. Table of Contents F-7 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 5. COMMON STOCK The authorized capital of the Company is 900,000,000 common shares with a par value of $ 0.001 per share. During the three month period ended December 31, 2014 the Company received Conversion Notices from a note holder that acquired a total of $30,000 in convertible loans from Craigstone Ltd. (ref: Note 6) The conversion notices, each for a total of $10,000 in principal, provide for the issuance of 14,814,815 shares at $0.00067 on October 7, 2014, 16,666,667 shares at $0.00060 on November 25, 2014 and 17,857,143 shares at $0.00056 on December 21, 2014 respectively. As of December 31, 2014, 547,029,250 shares of common stock were issued and outstanding. 6.CONVERTIBLE PROMISSORY NOTE, NET and DERIVATIVE LIABILITIES (i) Craigstone Ltd. (“Craigstone”) On November 4, 2011, the Company entered into a Securities Purchase Agreement with Craigstone pursuant to which the Company received $100,000 as a loan from Craigstone in exchange for one (1) Unit consisting of: a Convertible Promissory Note convertible to common stock in whole or in part, at any time and from time to time before maturity at the option of the holder at seventy-five percent (75%) of the average traded price of the common stock for the thirty (30) trading days immediately preceding the conversion date; and a three (3) year Warrant (the “Warrant”) to purchase two hundred fifty thousand (250,000) shares of the Company’s Common Stock exercisable at the lower of : (i) a price of $0.20 per share or (ii) seventy-five percent (75%) of the average traded price of common stock for the thirty (30) trading days immediately preceding the exercise date. The Note earns simple interest accruing at ten percent (10%) per annum and was due on or before the twelfth month anniversary of the date of execution.The due dates were extended as described further herein. During the fiscal year ended September 30, 2012, the Company entered into additional Securities Purchase Agreements with Craigstone pursuant to which the Company receivedcollectively $320,000 asloans whereby each funding receivedone (1) Unit consisting of: a Convertible Promissory Note convertible to common stock in whole or in part, at any time and from time to time before maturity at the option of the holder at seventy-five percent (75%) of the average traded price of the common stock for the thirty (30) trading days immediately preceding the conversion date; and a three (3) year Warrant (the “Warrant”).Collectively under the Securities Purchase Agreements, Craigstone was granted the rights to purchase seven hundred twelve thousand five hundred (712,500) shares of the Company’s Common Stock exercisable at the lower of : (i) a price of $0.20 per share or (ii) seventy-five percent (75%) of the average traded price of common stock for the thirty (30) trading days immediately preceding the exercise date. The Notes earn simple interest accruing at ten percent (10%) per annum and were due on or before the twelfth month anniversary of the date of execution.The due dates were extended as described further herein. During the fiscal year ended September 30, 2013, the Company entered into three additional Securities Purchase Agreements with Craigstone pursuant to which the Company received a total of $45,000 as loans in exchange for which each funding received one (1) Unit consisting of a Convertible Promissory Note convertible to common stock in whole or in part, at any time and from time to time before maturity at the option of the holder at seventy-five percent (75%) of the average traded price of the common stock for the thirty (30) trading days immediately preceding the conversion date; and collectively received a three (3) year Warrant (the “Warrant”) to purchase one hundred twelve thousand five hundred (112,500) shares of the Company’s Common Stock exercisable at the lower of: (i) a price of $0.20 per share or (ii) seventy-five percent (75%) of the average traded price of common stock for the thirty (30) trading days immediately preceding the exercise date.The Notes earn simple interest accruing at ten percent (10%) per annum and is due on or before the twelfth month anniversary of the date of execution. Table of Contents F-8 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 6.CONVERTIBLE PROMISSORY NOTE, NET and DERIVATIVE LIABILITIES (continued) (i) Craigstone Ltd. (“Craigstone”) (continued) The beneficial conversion feature resulting from the discounted conversion price compared to market price was valued on the dates of grant to be $215,439 on the notes, and $60,439 on the warrants. This value was recorded as a discount on debt and offset to additional paid in capital. Amortization of the discount was $nil for the three months ended December 31, 2014 (December 31, 2013 - $2,335), which amount has been recorded as interest expense. December 31, September 30, Issue Date Convertible Promissory Note – face value, due on March 31, 2015 $ $ $ Convertible Promissory Note – face value, due on November 4, 2014 Convertible Promissory Note – face value, due on March 31, 2015 Convertible Promissory Note – face value, due on March 31, 2015 Convertible Promissory Note – face value, due on May 11, 2014 Convertible Promissory Note – face value, due on June 19, 2014 Convertible Promissory Note – face value, due on March 31, 2015 Convertible Promissory Note – face value, due on March 31, 2015 Convertible Promissory Note – face value, due on March 31, 2015 Convertible Promissory Note – face value, due on May 30, 2014 Note value converted to shares ) ) Total convertible promissory note – face value Less: beneficial conversion feature - - ) Warrant discount - - ) $ $ $ Interest expenses: For the three monthsended December 31, December 31, Amortization of debt discount $ - $ Interest at contractual rate Totals $ $ Presently the Company and Craigstone are in negotiation to extend the repayment terms of all notes which are presently due and payable. On May 28, 2014 and June 20, 2014 respectively, Craigstone assigned a total of $16,000 from its original November 4, 2011 note in the principal amount of $100,000 to two arm’s length third parties. The conversion notices, each for a total of $8,000 in principal, provide for the issuance of 14,499,320 shares at $0.00055175 issued on August 27, 2014 and 17,778,778 shares at $0.00045 issued on September 11, 2014, respectively. During the three month period ended December 31, 2014 the Company received Conversion Notices from a note holder that acquired a total of $30,000 in convertible loans from Craigstone Ltd. The conversion notices, each for a total of $10,000 in principal, provide for the issuance of 14,814,815 shares at $0.00067 on October 7, 2014, 16,666,667 shares at $0.00060 on November 25, 2014 and 17,857,143 shares at $0.00056 on December 21, 2014 respectively. Table of Contents F-9 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 6.CONVERTIBLE PROMISSORY NOTE, NET and DERIVATIVE LIABILITIES (continued) (ii) Adams Ale Inc. Effective February 15, 2013, the Company entered into a Securities Purchase Agreement with Adams Ale Inc. (“Adams”) pursuant to which Adams agreed to undertake a private placement in the amount of $100,000.On May 1, 2013, Adams had not fully funded the private placement, having funded an amount of $50,000 and agreed to convert to a Convertible Promissory Note on the same commercial terms as the Craigstone notes discussed above.The Company agreed to enter into a Securities Purchase Agreement with Adams for the funded amount of$50,000 in exchange for one (1) Unit consisting of: a Convertible Promissory Note convertible to common stock in whole or in part, at any time and from time to time before maturity at the option of the holder at seventy-five percent (75%) of the average traded price of the common stock for the thirty (30) trading days immediately preceding the conversion date; and a three (3) year Warrant (the “Warrant”) to purchase one hundred twenty-five thousand (125,000) shares of the Company’s Common Stock exercisable at the lower of : (i) a price of $0.20 per share or (ii) seventy-five percent (75%) of the average traded price of common stock for the thirty (30) trading days immediately preceding the exercise date. The Note earns simple interest accruing at ten percent (10%) per annum and is due on or before the twelfth month anniversary of the date of execution. The beneficial conversion feature resulting from the discounted conversion price compared to market price was valued on the date of grant to be $17,473 on the note, and $806 on the warrants. This value was recorded as a discount on debt and offset to additional paid in capital. Amortization of the discount for the fiscal year ended December 31, 2014 was $nil (December 31, 2013 - $4,608), which amount has been recorded as interest expense. December 31, 2014 September 30, 2014 Issue Date Convertible Promissory Note – face value, due on February 15, 2014 $ $ $ Total convertible promissory note – face value Less: beneficial conversion feature - - ) Warrant discount - - ) Interest expenses: For the three months ended December 31, December 31, Amortization of debt discount $ - $ Interest at contractual rate Totals $ $ Presently the Company and Adams Ale are in negotiation to extend the repayment terms of the aforementioned note which is currently due and payable. Table of Contents F-10 SOLO INTERNATIONAL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2014 (unaudited) 6.CONVERTIBLE PROMISSORY NOTE, NET and DERIVATIVE LIABILITIES (continued) (iii) Investor Growth LLC (“IG”) On May 11, 2014, the Company entered into 5% convertible promissory note with Investor Growth LLC (“IG”) pursuant to which the Company received $8,000 as a loan from IG. The Note earns simple interest accruing at five percent (5%) per annum and is due and payable no later than November 11, 2014 (“Maturity Date”).Any amount of principal or interest on the Note which is not paid when due shall bear interest at the rate of twelve percent (12%) per annum from the due date thereof until the same is paid (“Default Interest”). At any such date as IG may desire on or after the Maturity Date of this Note, any unpaid indebtedness shall be convertible into common shares of the Company at a price per share of $0.0005. On July12, 2014, the Company entered into a 5% convertible promissory note with Investor Growth LLC (“IG”) pursuant to which the Company received $5,000 as a loan from IG. The Note earns simple interest accruing at five percent (5%) per annum and due and payableno later than January 12, 2015 (“Maturity Date”).Any amount of principal or interest on the Note which is not paid when due shall bear Default Interest from the due date thereof until the same is paid. At any such date as IG may desire on or after the Maturity Date of this Note, any unpaid indebtedness shall be convertible into common shares of the Company at a price per share of $0.0003. On October 14, 2014, the Company entered into a 5% convertible promissory note with Investor Growth LLC (“IG”) pursuant to which the Company received $5,000 as a loan from IG. The Note earns simple interest accruing at five percent (5%) per annum and due and payableno later than April 14, 2015 (“Maturity Date”).Any amount of principal or interest on the Note which is not paid when due shall bear Default Interest from the due date thereof until the same is paid. At any such date as IG may desire on or after the Maturity Date of this Note, any unpaid indebtedness shall be convertible into common shares of the Company at a price per share of $0.0004. The beneficial conversion feature resulting from the discounted conversion price compared to market price was valued on the dates of grant to be $8,000, $5,000 and $5,000, respectively, on the notes. This value was recorded as a discount on debt and offset to additional paid in capital. Amortization of the discount for the three months ended December 31, 2014 was $6,461 (December 31, 2013 - $nil), which amount has been recorded as interest expense. Interest expenses: For the three months ended December 31, December 31, Amortization of debt discount $ $
